[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant, KWP Associates (KWP), has moved to strike count four of the complaint on the grounds that it fails to state a claim upon which relief can be granted.
The plaintiffs brought this action against the Town of East Lyme, two employees of the Town and three other defendants including KWP. The action against the Town alleges negligence in that the sewer line installed by the Town was installed too high to allow sewage to move by gravity from the plaintiffs' home to the municipal sewer. The claims against KWP is that it was the surveyor hired by the Town to survey CT Page 12481-JJ the property. That survey formed the basis for the construction of the sewage system. The plaintiffs claim that said survey was negligent as it related to the plaintiffs' property in that the Town sewer pipe was installed too high along plaintiffs' property so that sewage cannot move by gravity from that property to the town sewer line. they claim negligence on the part of KWP which resulted in damages to them.
KWP claims that the plaintiffs have failed to allege any facts which would establish that KWP owed any duty to the plaintiffs which would support a claim in negligence. KWP had a contract with the Town to do a survey. It did not have any such relationship with the plaintiffs. Accordingly, there is no duty owed by KWP to the plaintiffs.
The plaintiffs next claim that they are a third party beneficiary of the contract between KWP and the Town. However, this does not by itself create a duty owed to them by law. There is no allegation that the contract between KWP and the Town has any provision evidencing an intent to benefit the plaintiffs. Thus, the court must find that the plaintiffs are not third party beneficiaries under the contract between the Town and KWP. CT Page 12481-KK
Absent privity of contract and a direct duty owed by KWP to the plaintiffs, there is no cause of action.
The motion to strike is hereby granted.
Hurley, J.